CAMP-BELE, J.
The defendant was convicted of the offense of selling intoxicating liquor and sentenced to 60 days in the county jail and a fine of $350, from which judgment and an order denying his motion for a new trial, he appeals.
Appellant assigns error upon certain rulings of the trial court as to the admissibility of testimony, and that the evidence is insufficient to- support the verdict.
We have examined the entire record with care, and are convinced that, if any technical error was committed by the trial court in ruling upon admission of evidence, the same was entirely without prejudice to- the defendant, and we find the evidence ample to support the verdict.
We think no useful purpose would be served by detailing the evidence, or by setting out the particular questions to which objection was made.
The judgment and order appealed from are affirmed.
GATES, J., absent and not sitting.